DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both the bottom portion and a part of the back wheels in fig.2 and the reference character on the left in the figure needs to be changed to a different number or removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item number 1110 in figure 12 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 objected to because of the following informalities:  
Claim 15, lines 4-5, “a closed position” should say “the closed position”
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3-11 of U.S. Patent No. 10640158 in view of Lee (US-6079941-A). Lee teaches a door (section 110) moving between an open (fig.11) and closed position (fig.10) and configured as a ramp (section 110 is a ramp as seen in fig.11). 
Claim 12 and 14-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10640158 in view of Lee (US-6079941-A). Lee teaches a door (section 110) moving between an open (fig.11) and closed position (fig.10) and configured as a ramp (section 110 is a ramp as seen in fig.11).

Claims 1-2 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A). Lee teaches a door (section 110) moving between an open (fig.11) and closed position (fig.10) and configured as a ramp (section 110 is a ramp as seen in fig.11).
Claim 6-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A). 
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A) and Smith (US-4670227-A). Smith teaches a second securing mechanism (lockable casters 33, column 3, lines 2-9) configured to rigidly secure the cart within a small delivery truck during transportation (locking casters 33 are used to prevent the cart 24 from rolling). 
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A) and Mauzerall (US-20150314026-A1). Mauzerall teaches a motor (power assist mechanism 245, paragraph [0140]) to propel the cart (power assist mechanism 245 propels transfer cart 200).  
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A) and Lee teaches a door (section 110) moving between an open (fig.11) and closed position (fig.10) and configured as a ramp (section 110 is a ramp as seen in fig.11). 
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A).
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A).
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A).
Claim 16-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-14 and 16-17 of U.S. Patent No. 10278877 in view of Lee (US-6079941-A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US-6079941-A) teaches a moving system.Smith (US-4670227-A) teaches an apparatus and method for handling of infectious waste material with dual cart system. Mauzerall (US-20150314026-A1) teaches a mobile sterilization apparatus and method for using the same. Biderman (US-20160243927-A1) teaches a torque arm assembly for a motorized wheel. Anderson (US-3980431-A) teaches mobile loading means for sterilizers. Gilbert (US-4515518-A) teaches towable hydraulically powered lifting and transport trailer. Hall (US-5470546-A) teaches an apparatus for storing and sterilizing bio-hazardous waste. Phaneuf (US-5765842-A) teaches a medical emergency treatment cart. Lenkman (US-5845914-A) teaches a portable suspension system for highly sensitive equipment. McClain (US-6409654-B1) teaches a incubator system with monitoring and communication capabilities. Lewis (US-6867393-B1) steam sterilization system for sterilizing medical waste. Rockoff (US-20050236940-A1) teaches medical procedure cart and method of customizing the same. Lennox (US-7056334-B2) teaches methods and apparatus for thermally activating a console of a thermal delivery system. Bochner (US-7275796-B2) teaches a device for facilitating medical examination. DeLoach (US-20110234061-A1) teaches a vaccination cart for optimized distribution and administration of vaccinations. Stryker (US-8864149-B2) teaches a medical cart. Burd (US-20150059363-A1) teaches a mobile galley cart with heating, cooling, and braking functionality. Snyder (US-20150107627-A1) teaches self-washing closable surgical case cart apparatus. Krosney (US-20150284018-A1) teaches a containment device and transport system for reusable medical device sterilization. Canady (US-20160095779-A1) teaches a medical trolley cart. Klassen (US-20170370630-A1) teaches a method and apparatus for cooling a chilled-goods container. Oh Yen Ho (KR-20130009292-A) teaches electric cart with hub motor. Starck (WO-2008018824-A1) teaches a shopping cart with ramp on front end for another cart. Fontaine (CA-2989597-A1) teaches an infusion systems including computer-facilitated maintenance cart. Nowack (DE-202013102927-U1) teaches temperature control cabinet with wheels. Kruit (DE-102012102038-A1) teaches equipment with electrically operated module for heating and cooling.Antrag Auf Nichtnennung (DE-102013102649-A1) teaches a device having thermal insulation and electrically operated heating and cooling module which is detectably fastened. Klassen (WO-2016120397-A1) teaches a cooling device and method for cooling a refrigerated goods container. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618     

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618